Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dube et al. (US 2010/0166276 A1; hereafter: Dube), and further in view of Gaire et al. (US 2019/0287240 A1; hereafter: Gaire).
Regarding Claim 1, Dube teaches: a method (Abstract: “Described herein is a method and system for facilitating segmentation of images”) for performing a computer-aided diagnosis (CAD) (¶2: “The present disclosure relates generally to computer-aided detection (CAD), and more particularly to probabilistic segmentation in computer-aided detection.”) comprising: acquiring a medical image set (¶33: “In one implementation, the contrast-enhanced images comprise dynamic contrast-enhanced MRI (DCE-MRI). DCE-MRI may be performed by acquiring a sequence of magnetic resonance (MR) images that span a time before CAs are introduced into the patient's body and a time after the magnetic contrast agents are introduced.”; ¶24: “The present technology has application to, for example, other types of images obtained by other imaging techniques (e.g., computed tomographic (CT), helical CT, x-ray, positron emission tomographic, fluoroscopic, ultrasound and single photon emission computed tomographic (SPECT))”); generating a three-dimensional (3D) tumor distance map corresponding to the medical image set, each voxel of the tumor distance map representing a distance from the voxel to a nearest boundary of a primary tumor present in the medical image set (¶51: “Thus, voxels at a large distance from the seed point result in significantly lower tumor probability values. Similar to the connectivity map, a distance map may be generated during the region growing iteration, based on the intensity properties from I.sub.CE”; ¶52-53 further describes how the distance map is created and disclose that the distance is based on a seed point. The seed point is interpreted as corresponding to the boundary of the present invention); and performing neural-network processing of the medical image set to generate a predicted probability map to predict presence and locations of oncology significant lymph nodes (OSLNs) in the medical image set, wherein voxels in the medical image set are stratified and processed according to the tumor distance map (Para: 49: “The probabilistic segmentation formation unit 304 generates a connectivity map from the probabilistic representation of contrast enhancement (I.sub.CE). The connectivity map indicates the likelihood of each voxel belonging to the tumor class, based on connectivity.”; ¶51: “The distance map may be combined with the connectivity map to generate the probabilistic segmentation mask.”) but does not teach that the generation of a probability map is generated by neural network processing.
In a related art, Gaire teaches: the determination of a probability based on distance with a neural network (¶30: “Moreover, various machine learning techniques with supervised learning methods such as SVM (Support vector Machines), DNN (Deep Neural Networks), Random Forest, etc. can be used to classify cells into types and/or to identify tumor regions, non-tumor tissue regions and glass regions on a slide”; ¶70) for accurate and automated determination of a probability for a tumor class based on distance.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dube with the above teachings of Gaire to incorporate neural network processing the generate probabilities of a classification based on distance. The motivation in doing so would lie in an automated way of generating probabilities and more accurate probabilities based on distance.
Regarding Claim 12, Claims 12 recite a device that implements the method of Claims 1. Therefore, the rejections of Claims 1 are equally applied (Dube: Figure 1).
Regarding Claim 17, Claims 17 recite a non-transitory computer-readable storage medium that contain instructions that, when executed, performs the method of Claims 1. Therefore, the rejections of Claims 1 are equally applied (Dube: ¶26-27).

Allowable Subject Matter
Claims 2-11, 13-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The dependent claims require the voxels be separated into two groups based on their distance to the tumor. The claims further require the generation of multiple probability maps for each group through a sub-network trained with different inputs. The generated probability maps are then fused to generate the final predicted probability maps. Such limitations are neither taught nor disclosed in a non-obvious manner by the prior art or a combination of prior art. The currently cited art discloses that the determination of a probability for an object based on distance from another tumor is known in the art. However, the currently art does not divide the pixels/voxels of the distance map into two groups and multiple probability maps for those two groups. Furthermore, related art discloses generating and fusing multiple probability maps based on some parameter. However, the related art is silent on generating probability maps that are stratified by distance and based on the two groups required by the claims. The related art typically generates fused probability maps by weighting full probabilities maps. Therefore, the generation and fusion of multiple probabilities stratified by distance is a distinguishing feature of the claimed invention over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Flynn et al. (US 2017/0165500 A1), Hardemark (US 2017/0209712 A1) 
Yang, Xin, et al. "Co-trained convolutional neural networks for automated detection of prostate cancer in multi-parametric MRI." Medical image analysis 42 (2017): 212-227.
A. Pezeshk, S. Hamidian, N. Petrick and B. Sahiner, "3-D Convolutional Neural Networks for Automatic Detection of Pulmonary Nodules in Chest CT," in IEEE Journal of Biomedical and Health Informatics, vol. 23, no. 5, pp. 2080-2090, Sept. 2019, doi: 10.1109/JBHI.2018.2879449.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/
Examiner, Art Unit 2668                                                                                                                                                                                         
/VU LE/Supervisory Patent Examiner, Art Unit 2668